Citation Nr: 1203736	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.      

2.  Entitlement to service connection for the residuals of pneumonia.  

3.  Entitlement to service connection for bronchitis.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active service from February 1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.               

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of that hearing is of record.      

In June 2011, the Board remanded this case.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In regard to the Veteran's claims for service connection for the residuals of pneumonia and for bronchitis, pursuant to the June 2011 Board remand, the Veteran underwent VA examinations in August 2011 that were pertinent to the aforementioned claims.  Subsequently, in November, 2011, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in which he stated that he had received treatment at Primecare in Winston-Salem for pneumonia and bronchitis.  The Veteran specifically indicated that Primecare had been his primary care provider for approximately 30 years.  In this regard, the Board notes that although the evidence of record includes some records from Primecare, the records are recent and do not go as far back as the alleged treatment.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documenting information that the medical records cannot be obtained, further development in this regard is warranted.

In regard to the Veteran's claim for service connection for bilateral hearing loss, the Veteran maintains that he currently has bilateral hearing loss that is due to acoustic trauma incurred in service.  Specifically, he reports that while he was stationed in Germany, he was attached to a mortar company and was exposed to loud noises from mortar fire.  He contends that due to his in-service noise exposure, he developed bilateral hearing loss.  In the June 2011 remand, the Board noted that due to a fire at the National Personnel Records Center (NPRC) in 1973, the Veteran's service treatment records were not available.  However, the Board stated that the Veteran's DD Form 214, Report of Separation From the Armed Forces of the United States, confirmed that he had served in Germany and Austria, and was assigned to an Infantry Regiment.  Thus, the Board found that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b)(West 2002).  Accordingly, the Board remanded the claim and directed the RO to provide the Veteran with a VA audiological examination to determine if the Veteran had a current hearing loss disability in one or both ears as defined by 38 C.F.R. § 3.385 and, if so, whether such began during service or was the result of some incident of active duty, to include exposure to excessive noise.       

In August 2011, the Veteran underwent a VA audiological examination.  After the examination, which including audiometric testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner stated that following a review of the Veteran's claims file and the available service treatment records, he was unable to locate any documentation of hearing loss or complaints of hearing loss during active military service or at the time of military separation.  There was no documented evidence to support the conclusion that the Veteran's hearing loss was attributable to active military service.  There was no specifically identified nexus event.  There was no history of exposure to combat situations or service in a combat area.  The examiner stated that considering all available information, it was his opinion that it was less likely as not that the Veteran's hearing loss was caused by, or the result of, noise exposure encountered during service.      

The Board notes that the audiometric findings obtained from the August 2011 VA audiometric examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  However, in regard to the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service, to include his in-service noise exposure, the Board finds that the examiner from the August 2011 VA examination did not adequately answer this question.  In the August 2011 VA examination report, the examiner stated that he had reviewed the Veteran's service treatment records.  However, according to the NPRC, the Veteran's service treatment records are not available and were presumably destroyed in a fire at the NPRC in 1973.  The only service treatment record that has been obtained is a copy of a Daily Sick Report which reflects that the Veteran was hospitalized for nine days in January 1953.  The reason for the Veteran's hospitalization was not provided.  In addition, the examiner referred to the fact that the Veteran did not participate in combat.  He appears to note this fact as a way of showing that the Veteran was not exposed to noise during service.  However, the Board has accepted as true that the Veteran experienced acoustic trauma during service.  It is irrelevant as to whether or not he participated in combat.     

In light of the above, it is the Board's determination that the RO has not complied with the instructions from the June 2011 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court of Appeals for Veterans' Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that a decision on the claim for a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is deferred pending resolution of the three service connection issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request copies of any treatment records from Primecare in Winston-Salem, North Carolina.  All records and/or responses received should be associated with the claims file.  In this regard, it should be noted that the Veteran has reported he was treated there for the past 30 years.  

2.  The RO/AMC must schedule the Veteran for a VA audiological examination for the purpose of determining whether the Veteran's hearing loss disability under 38 C.F.R. § 3.385, began during service or is the result of some incident of active duty, to include exposure to excessive noise.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in-service and post-service noise exposure.    

After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:  

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for all opinions expressed must be provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



